Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Independent Bank Corporation on Post-Effective Amendment No. 2 to Form S-1 of our report dated March 13, 2012 on the consolidated financial statements of Independent Bank Corporation, appearing in the 2011 Form 10-K of Independent Bank Corporation, and to the reference to us under the heading "Experts" in the prospectus. /s/ Crowe Horwath LLP Crowe Horwath LLP Grand Rapids, Michigan May 14, 2012
